Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 1 of 10

 

SOUTHERN FILE OF MISSISSIPP}
E

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

   

 

 

 

 

 

NORTHERN DIVISION _
ARTHUR JOHNSTON
% DEPUTY

ROBERT CARD,

Plaintiff, CASE NO.:5-19-cYkD5-DCB-T CG
-VS- DEMAND FOR TRIAL BY JURY
TOYOTA MOTOR CREDIT
CORPORATION d/b/a TOYOTA
FINANCIAL SERVICES,

Defendant.

/
COMPLAINT

Plaintiff, Robert Card (hereinafter “Plaintiff’), by and through the undersigned
counsel, sues Defendant, Toyota Motor Credit Corporation d/b/a Toyota Financial
Services (hereinafter Defendant”), and in support thereof respectfully alleges violations
of the Federal Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

INTRODUCTION

1. The TCPA was enacted to prevent companies like Defendant from
invading American citizen’s privacy and to prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving
intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740
(2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

 
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 2 of 10

at night; they force the sick and elderly out of bed; they hound us until we want to rip the
telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
intended to give telephone subscribers another option: telling the autodialers to simply
stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (1 1" Cir. 2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls and texts are the number one complaint to the FCC. There are
thousands of complaints to the FCC every month on both telemarketing and robocalls.
The FCC received more than 215,000 TCPA complaints in 2014.” Fact Sheet: Wheeler
Proposal to Protect and Empower Consumers Against Unwanted Robocalls, Texts to
Wireless Phones, Federal Communications Commission, (May 27, 2015),
https://apps.fcc.gov/edocs_public/attachmatch/DOC-333676A 1 pdf.

JURISDICTION AND VENUE

5. Jurisdiction and venue, for purposes of this action, are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves
violations of the TCPA.

6. Subject matter jurisdiction and federal question jurisdiction, for purposes
of this action, are appropriate and conferred by 28 U.S.C. § 1331, which provides that the
District Courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States; and, this action involves violations of
AT U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748

(2012) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (1 1" Cir. 2014).
Case 3:19-cv-00055-DCB-JCG Document 1 Filed 01/22/19 Page 3 of 10

7. The alleged violations described herein occurred in Rankin County,
Mississippi. Accordingly, venue is appropriate with this Court under 28 U.S.C. §
1391(b)(2), as it is the judicial district in which a substantial part of the events or
omissions giving rise to this action occurred.

FACTUAL ALLEGATIONS

8. Plaintiff is a natural person and citizen of the State of Mississippi, residing
in Rankin County, Mississippi.

9. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
F. 3d 1265 (11 Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11"
Cir. 2014).

10. Defendant is a corporation responsible for attempting to collect an alleged
consumer debt from Plaintiff.

11. Defendant is a corporate entity with its principal place of business located
at 19001 S. Western Avenue, Torrance, California 90501, and which conducts business
within the State of Mississippi through its registered agent, C T Corporation System
located at 645 Lakeland East Drive, Suite 100, Flowood, MS 39232.

12. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number at issue in this action, (601) ***-1220 (hereinafter “cellular telephone”), and was
the called party and recipient of Defendant’s hereinafter described calls.

13. Defendant intentionally, knowingly and/or willfully harassed and abused

Plaintiff on numerous occasions by calling Plaintiff's cellular telephone, within the last
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 4 of 10

four years, with such frequency as can reasonably be expected to harass and in effort to
collect upon an alleged debt.

14. Upon information and belief, some or all of the calls Defendant placed to
Plaintiff's cellular telephone were placed using an “automatic telephone dialing system”
(hereinafter “ATDS”), which has the capacity to store or produce telephone numbers to
be called, using a random or sequential number generator (including but not limited to a
predictive dialer) or an artificial or prerecorded voice; and to dial such numbers as
specified by 47 U.S.C § 227(a)(1) (hereinafter “ATDS calls”). See Marks v. Crunch San
Diego, LLC, 904 F. 3d 1041 (9th Cir. 2018).

15. Furthermore, each of the calls at issue were placed by Defendant using an
artificial or prerecorded voice, as specified by the TCPA, 47 U.S.C § 227(b)(1)(A).

16. | Over approximately the last five years, Defendant began bombarding
Plaintiffs cellular telephone in attempt to collect an alleged debt related to an auto loan.

17. Upon receipt of the calls, Plaintiffs caller identification feature identified
the calls were being initiated from, but not limited to, the phone numbers: (215) 956-
5916; (678) 746-5507; (410) 415-4388; (203) 926-2527; (800) 874-8822, and; (800) 874-
8824; and when those numbers are called, the caller is met with an automated message
that states: “Thanks for calling Toyota Financial Services.”

18. On several occasions over the last five (5) years, going back to at least
2013, Plaintiff instructed Defendant’s agents to stop calling his cellular telephone.

19. Upon Plaintiff's receipt of one such call from Defendant, in or about

January 2016, Plaintiff answered the call, received Defendant’s artificial or prerecorded
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 5 of 10

message, held on the line to be connected to a live agent/representative and informed said
agent/representative to immediately cease all calls to his cellular telephone; furthermore,
Plaintiff informed Defendant’s aforementioned agent/representative that its incessant
calls were harassing him and demanded Defendant immediately cease all calls to his
cellular telephone; thereby, unequivocally revoking any previously perceived expressed
consent to be called using Defendant’s ATDS (including a predictive dialer), artificial
voice or prerecorded message.

20. During the aforementioned phone conversation with Defendant’s
agent/representative, Plaintiff explicitly revoked any previously perceived expressed
consent Defendant may have believed it had for placement of telephone calls to
Plaintiff's cellular telephone by the use of an ATDS or artificial voice or prerecorded
message.

21. Each subsequent call Defendant placed to Plaintiff's cellular telephone
was done so after he revoked consent and without the express consent of Plaintiff.

22. Each subsequent call Defendant placed to Plaintiff's cellular telephone
was knowingly and willfully placed to his cellular telephone without express consent.

23. On multiple occasions, Plaintiff informed Defendant to immediately cease
calling his cellular telephone; however, despite these attempts, Defendant’s calls to
Plaintiffs cellular telephone continued.

24. Defendant called Plaintiff on his cellular telephone in excess of one
hundred (100) times since 2013, and in excess of eighty (80) times since January 2016,

when Plaintiff revoked consent, in attempt to collect an alleged debt.
Case 3:19-cv-00055-DCB-JCG Document 1 Filed 01/22/19 Page 6 of 10

25. Due to the inordinate volume of calls Plaintiff received, Plaintiff was
unable to maintain a fully contemporaneous call log of each and every call he received
from Defendant.

26. Defendant has, or should be in possession and/or control of, call logs,
account notes, autodialer reports and/or other records that detail the exact number of calls
it placed to Plaintiff.

27. Despite actual knowledge of its wrongdoing, Defendant continued its
campaign of abuse by continuing to call Plaintiff despite not having Plaintiff's express
consent to call his cellular telephone.

28. Defendant has corporate policies and/or procedures to use an ATDS or
artificial voice or prerecorded message, and to place autodialed calls, just as it did to
Plaintiff’s cellular telephone in this case, with no way for the called party and recipient of
the calls, including Defendant, to permit, elect, or invoke the removal of Plaintiff's
cellular number from Defendant’s call list.

29. The structure of Defendant’s corporate policies and procedures permits the
continuation of calls to individuals like Plaintiff, despite these individuals revoking any
consent, or perceived consent, Defendant may have believed it had to place such calls.

30.  Defendant’s corporate policies and procedures provided no means for
Plaintiff to have his cellular number removed from Defendant’s call list; or, otherwise
invoke and/or request the cessation and/or suppression of calls to Plaintiff from

Defendant.
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 7 of 10

31. | Defendant has corporate policies or procedures of using an ATDS or an
artificial voice or prerecorded message to collect alleged debts from individuals, such as
Plaintiff, for its financial benefit.

32. Defendant has had numerous complaints from consumers across the
country against it asking to not be called; however, Defendant continues to call
consumers.

33. Defendant has numerous other federal lawsuits pending against it alleging
similar violations as stated in this Complaint.

34. Defendant has numerous complaints against it, across the country,
asserting that its ATDS continues to call individuals who have revoked consent to be
called by Defendant.

35. Defendant knowingly employs methods and/or has corporate policies
and/or procedures designed to harass and abuse individuals such as Plaintiff.

36. Defendant knowingly employs methods that do not permit the cessation or
suppression of autodialed calls to Plaintiff's cellular telephone.

37. None of Defendant’s telephone calls placed to Plaintiff were placed for
“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

38. As recently acknowledged by Judge Easterbrook of the Seventh Circuit
Court of Appeals in Patriotic Veterans, Inc. v. Zoeller, “every call uses some of the
phone owner’s time and mental energy, both of which are precious.” 845 F. 3d 303, 305-
06 (7th Cir.), cert. denied sub nom. Patriotic Verterans, Inc. v. Hill, 137 S. Ct. 2321, 198

L. Ed. 2d 725 (2017).
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 8 of 10

39. For each call Defendant placed to Plaintiff's cellular telephone without
express consent, Plaintiff suffered from the occupation of his cellular telephone line and
cellular telephone by unwelcomed calls which made the cellular phone unavailable for
legitimate incoming or outgoing calls.

40. For each call Defendant placed to Plaintiff's cellular telephone without
express consent, Plaintiff suffered from unnecessary expenditure of his time. The time
Plaintiff spent on answered calls was unnecessary because he repeatedly asked for calls
to stop. Additionally, Plaintiff expended unnecessary time for unanswered calls by
dealing with notifications and call logs that reflected the unwanted calls. Furthermore,
this also impaired the usefulness of these features of Plaintiffs cellular telephone, which
are designed to inform the user of important missed communications.

41. Each and every call placed without express consent by Defendant to
Plaintiff's cell phone was an injury in the form of a nuisance and annoyance to the
Plaintiff.

42. Each and every call Defendant placed to Plaintiff's cellular telephone
without express consent resulted in the injury of unnecessary expenditure of Plaintiff's
cellular telephone’s battery power.

43. Each and every call Defendant placed to Plaintiff's cellular telephone
without express consent resulted in the injury of trespass to Plaintiff's chattel, namely his
cellular telephone and cellular telephone services.

44. _ As a result of aforementioned tenacious phone calls and collection efforts,

Plaintiff was affected, both personally and individually, as he experienced an invasion of
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 9 of 10

privacy and the intrusion upon his right of seclusion. Plaintiff also suffered from stress,
anxiety, and embarrassment. Furthermore, Plaintiff was hindered by the loss of phone
battery life and phone minutes as well as the cost of additional charging, and the intrusion
upon and occupation of the capacity of his cell phone. All of the abovementioned were
caused by, and/or directly related to, Defendant’s attempts to collect a consumer debt
allegedly owed by Plaintiff.
COUNT I
(Violation of the TCPA)

45. Plaintiff incorporates and realleges paragraphs one (1) through forty-four
(44) as if fully set forth herein.

46. Defendant willfully violated the TCPA with respect to Plaintiff, especially
for each of the ATDS calls it made to Plaintiff’s cellular telephone after Plaintiff notified
and requested Defendant that he wished for the calls to immediately cease.

47, Defendant repeatedly placed non-emergency telephone calls to Plaintiff's
cellular telephone using an ATDS or artificial voice or prerecorded voice message
without Plaintiff's prior express consent and in violation of federal law, including 47
U.S.C § 227(b)(1)(A) (iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against Defendant for statutory damages, punitive damages, actual

damages, treble damages, enjoinder from further violations of these parts and any other

such relief the Court may deem just and proper.
Case 3:19-cv-00055-DCB-JCG Document1 Filed 01/22/19 Page 10 of 10

 

4A.
“To. ubmitted,

ROCKY WAQKINS, ESQUIRE

Mississippi Bar No #: 99707

Morgan & Morgan, PLLC

4450 Old Canton Road, Suite 200
Telephone: (601) 503-1654

Facsimile: (601) 503-1606

Primary Email: Rocky@ForThePeople.com
Secondary Email:SHill@ForThePeople.com

Attorney for Plaintiff

10
